Shepley, C. J.,
orally.—1. The four years limitation, re*463lied on in the first reason for the appeal, applies only to suits brought, and not to proceedings in the Probate Court. The cases of McClellan v. Hunt, cited by the counsel from the 11th and 14th Maine, were such suits. That statute was not intended to prevent the Judge of Probate from closing up matters in his own court. If it was so intended, all estates must be closed in that court in four years.
2. That assets, remaining more than four years in the hands of an administrator, belong to the heirs, cannot be received as a general proposition. The cases cited from Massachusetts do not apply.
3. Another alleged reason of appeal is, that the petitioner was delinquent by not filing the certificate of his judgment in the Probate Court’.
This calls for a construction of R. S. c. 109, § 13, which requires funds to be retained for contingent claims. That class of claims embraces those only, concerning which it is uncertain or contingent, whether they will ever become debts. Of that kind are the liabilities of a surety. Such a claimant may present his contingent claim, and funds are to be reserved for it. Such a reservation is not to be continued more than four years. But this petitioner’s claim was not of that class. It was not a contingent claim. In the case of a contingent claim, the contingency does not relate to the amount which may be due or which may be recovered, but to the uncertainty whether any amount will ever become due. .
Was then that decree of the Judge of Probate, which requires the petitioner’s debt to be paid, rendered illegal by the circumstance, that it had not been put, by certificate, upon the list of claims ? The statute requires such a debt to be added. Whose duty is it to add it ? On. that point the statute is sthent. But it is the duty of administrators to pay the debts of their intestates. If the appellant had added this debt and paid it, she would have been protected. We think she may be compelled to add it to the list of debts. The law does not prescribe within what time debts shall be added, nor require that they be paid from any reserved funds. The *464omission of the Judge of Probate to direct that this debt should be added to the list, was a mere informality. It affected no rights. For such an informality, this court does not, interfere. Decree affirmed.